ORDER
The Court having, on May 12, 1992, granted a petition for review of the Recommended Disposition/Order of the Essex County Assignment Judge in respect of the Judiciary’s 1992 budget;
And the Court having remanded issues involving wages, salaries, and operating expenses to a previously-established budget impasse panel;
And the panel having filed its report and recommendations with the Court on August 5, 1992;
And the parties having submitted their comments on and exceptions to the report pursuant to Rule 1:33 — 9(k);
And the Court having reviewed the entire record and the arguments of the parties;
And good cause appearing;
IT IS ORDERED that the report and recommendations of the impasse panel in respect of the following are hereby adopted, to be effective immediately:
1. personnel and salary requests (pp. 89-94 of the panel report);
2. funding of the FACTS computer system (pp. 94-95 of the panel report); and
*4113. funding of law libraries for newly-appointed judges in Essex County (p. 95 of the panel report).
Chief Justice WILENTZ and Justices CLIFFORD, HANDLER, POLLOCK, GARIBALDI, and STEIN join in this Order.
Justice O’HERN dissents from that portion of paragraph one of the Order that addresses the position of Clerk to the Grand Jury.